Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 17/706285
    
        
            
                                
            
        
    

Parent Data17706285, filed 03/28/2022 is a continuation of 16554087, filed 08/28/2019 ,now U.S. Patent #11314827

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim s1-20 of U.S. Patent No. 11,314,827. Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim direct to generating the variant description set that match the one or more words which identified by the search request, wherein the description set are generated from combination of a plurality of attributes of the item.  The differences are, the instant application includes the variation description set generated from a combination of a plurality of attributes of the item such that a first portion of the variation descriptions set comprises attributes that are common with one or more other attributes in a second portion of the variants description set while 827 includes the variation description set generated from combinations of a plurality of pre-specified attributes of the item such that a first portion of the variation description set includes pre-specified attributes that are uncommon with each pre-specified attribute in a second portion of the variations description set.  Therefore, it would have been obvious to one ordinary skill in the art to modify the claim of 827to arrive the same invention as claimed.

Allowable Subject Matter
4.	Claims 1-20 will be allowed when applicant(s) has overcome the Obviousness Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 1, 11 and 20, cited reference(s) Bailey, Biro, Lintz, Jacobson and Garcia alone or in combination fail to teach or suggest “identifying a search request including one or more words describing an item; generating a variation descriptions set that match the one or more words of the search request, the variation descriptions set generated from combinations of a plurality of attributes of the item such that a first portion of the variation descriptions set comprises attributes that are uncommon with one or more other attributes in a second portion of the variations descriptions set; generating one or more result items by searching a results datastore using one or more of the variation descriptions set; and storing, using one or more processors of a machine, the one or more result items generated by searching the results datastore.”
Dependent claims 2-10 and 12-19 are allowed under the same reason as to claims 1 and 11.



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154